

Exhibit 10.23

2016 FORM OF RESTRICTED STOCK AGREEMENT


Restricted Stock Agreement #





RESTRICTED STOCK AGREEMENT


This Restricted Stock Agreement (“Agreement”) is made as of the award date set
forth in the grant, between WOLVERINE WORLD WIDE, INC., a Delaware corporation
(“Wolverine”), and the employee accepting the grant (“Employee”).


The Wolverine World Wide, Inc. Stock Incentive Plan of 2013 (the “Plan”) is
administered by the Compensation Committee of Wolverine’s Board of Directors
(the “Committee”). The Committee has determined that Employee is eligible to
participate in the Plan. The Committee has awarded restricted stock to Employee,
subject to the terms and conditions contained in this Agreement and in the Plan.


Employee acknowledges receipt of a copy of the Plan and accepts this restricted
stock award subject to all of the terms, conditions, and provisions of this
Agreement and the Plan.


1.    Award. Wolverine hereby awards to Employee shares of Wolverine’s common
stock, $1 par value, as set forth in the grant, and subject to restrictions
imposed under this Agreement and the Plan (the “Restricted Stock”).


2.    Transferability. Until the restrictions lapse as set forth in paragraph 3
below, the Plan provides that Restricted Stock granted under this Agreement is
generally not transferable by Employee except by will or according to the laws
of descent and distribution, and further provides that all rights with respect
to the Restricted Stock are exercisable during Employee’s lifetime only by
Employee, Employee’s guardian, or legal representative. Wolverine shall place an
appropriate code upon the representing shares of Restricted Stock awarded under
this Agreement and may also issue appropriate stop transfer instructions to its
transfer agent with respect to such shares.


3.    Lapsing of Restrictions. Except as otherwise provided in this Agreement,
the restrictions imposed on the Restricted Stock awarded pursuant to this
Agreement shall lapse as follows: Twenty-Five Percent (25%) on the third
anniversary, Twenty-Five Percent (25%) on the fourth anniversary and the final
Fifty Percent (50%) on the fifth anniversary of the grant date. The periods
during which Restricted Stock is subject to restrictions imposed by the Plan and
under this Agreement shall be known as “Restricted Periods.”


4.    Registration and Listing; Securities Laws.


(a)    The Restricted Stock award under this Agreement is conditional upon
(i) the effective registration or exemption of the Plan and the Restricted Stock
granted there under the Securities Act of 1933 and applicable state or foreign
securities laws, and (ii) the effective listing of the stock on the New York
Stock Exchange.


(b)    Employee hereby represents and warrants that Employee is acquiring the
Restricted Stock awarded under this Agreement for Employee’s own account and
investment and without any intent to resell or distribute the Restricted Stock.
Employee shall not resell or distribute the Restricted




--------------------------------------------------------------------------------




Stock after any Restricted Period except in compliance with such conditions as
Wolverine may reasonably specify to ensure compliance with federal and state
securities laws.


5.    Termination of Employment Status.


(A) If the Employee’s employment with Wolverine or any of its subsidiaries is
terminated during any Restricted Period, all Restricted Stock still subject to
restrictions as of the date of such termination shall automatically be forfeited
and returned to Wolverine, except that Restricted Stock subject to this
Agreement shall vest (immediately in the circumstances described in 5(A)(a) and
5(A)(b)) upon the occurrence of any of the following events: (a) death; (b)
disability (as defined in Wolverine’s Long-Term Disability Plan) resulting in
termination of employment; or (c) the voluntary termination by the Employee of
all employment with Wolverine and its subsidiaries if the Employee has attained
59 years of age and ten years of service as an employee of Wolverine or its
subsidiaries, absent a determination to the contrary by the Compensation
Committee (after taking into consideration the Factors, as defined in 5(C),
below) within fourteen days following a termination of employment (the
“Determination Period”) and, unless there has been a Change in Control (as
defined in the Plan) of Wolverine within the past two years, provided that
Employee signs an Acceleration Agreement (as defined in 5(C), below) before the
expiration of the Determination Period.


(B) In the absence of any contrary determination by the Compensation Committee
during the Determination Period and provided Employee has entered into an
Acceleration Agreement before the expiration of the Determination Period and
otherwise meets the conditions of 5(A)(c), unvested Restricted Stock shall vest
on the date immediately following the last day of the Determination Period.


(C) For purposes of this Paragraph 5, “Factors” that would result in a
determination to the contrary by the Compensation Committee shall include the
Employee’s: (i) inadequate job performance; (ii) inadequate notice of
resignation; (iii) intention for comparable future employment at a third party
organization; (iv) intention for future employment or other service or advisory
relationship with a competitor of the Company; or (v) any other similar
consideration. For purposes of this Paragraph 5 an “Acceleration Agreement”
means a form agreement provided by Wolverine that includes a waiver of claims
and non-competition, non-solicitation, and non-disparagement provisions in favor
of Wolverine.


6.    Employment by Wolverine. The award of Restricted Stock under this
Agreement shall not impose upon Wolverine or any subsidiary any obligation to
retain Employee in its employ for any given period or upon any specific terms of
employment. Wolverine or any subsidiary may at any time dismiss Employee from
employment, free from any liability or claim under the Plan or this Agreement,
unless otherwise expressly provided in any written agreement with Employee.


7.    Stockholder Rights.    During the Restricted Period, Employee shall have
all voting, dividend, liquidation, and other rights with respect to the
Restricted Stock held of record by Employee as if Employee held unrestricted
common stock; provided, however, that the unvested portion of any Restricted
Stock award shall be subject to any restrictions on transferability or risks of
forfeiture imposed pursuant to this Agreement or the Plan. Any non-cash
dividends or distributions paid with respect to shares of unvested Restricted
Stock shall be subject to the same restrictions as those relating to the
Restricted Stock awarded under this Agreement. After the restrictions applicable
to the Restricted Stock lapse, Employee shall have all stockholder rights,




--------------------------------------------------------------------------------




including the right to transfer the shares, subject to such conditions as
Wolverine may reasonably specify to ensure compliance with federal and state
securities laws.


8.    Withholding. Wolverine or one of its subsidiaries shall be entitled to (a)
withhold and deduct from Employee’s future wages (or from other amounts that may
be due and owing to Employee from Wolverine or a subsidiary), or make other
arrangements for the collection of, all legally required amounts necessary to
satisfy any and all federal, state, and local withholding and employment-related
tax requirements attributable to the Restricted Stock award under this
Agreement, including, without limitation, the award or vesting of, or payments
of dividends with respect to, the Restricted Stock; or (b) require Employee
promptly to remit the amount of such withholding to Wolverine or a subsidiary
before taking any action with respect to the Restricted Stock. Unless the
Committee provides otherwise, withholding may be satisfied by withholding common
stock to be received or by delivery to Wolverine or a subsidiary of previously
owned common stock of Wolverine.


9.    Effective Date. This award of Restricted Stock shall be effective as of
the grant date set forth in the grant.


10.    Amendment. This Agreement shall not be modified except in a writing
executed by the parties hereto.


11.    Agreement Controls. The Plan is incorporated in this Agreement by
reference. Capitalized terms not defined in this Agreement shall have those
meanings provided in the Plan. In the event of any conflict between the terms of
this Agreement and the terms of the Plan, the provisions of the Agreement shall
control.




 
WOLVERINE WORLD WIDE, INC.
 
 
 
 
 
/s/ Michael D. Stornant
 
Michael D. Stornant
 
Sr Vice President and Chief Financial Officer

    




